      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 1 of 9 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

CONSOLIDATED TRANSACTION
PROCESSING LLC,

                      Plaintiff,
                                                  Civil Action No. 4:20-cv-00605
       v.
                                                  JURY TRIAL DEMANDED
BARNES & NOBLE BOOKSELLERS,
INC.,

                      Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Consolidated Transaction Processing LLC (“CTP” or “Plaintiff”), for its

Complaint against Defendant Barnes & Noble Booksellers, Inc. (referred to herein as “B&N” or

“Defendant”), alleges the following:

                                   NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Plaintiff is a limited liability company organized under the laws of the State of

Nevada with a place of business at 356 Greenwood Court, Villanova, Pennsylvania 19085.

       3.      Upon information and belief, B&N is a corporation organized and existing under

the laws of the State of Delaware with a principal place of business located at 122 Fifth Avenue,

New York, NY 10011. Defendant can be served with process through its registered agent,

Capitol Corporate Services, Inc., 206 E. 9th Street, Suite 1300, Austin, Texas 78701.




                                                                                        Page 1 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 2 of 9 PageID #: 2



       4.      This Court has personal jurisdiction over B&N at least because B&N regularly

conducts and transacts business, including infringing acts described herein, in this District.

       5.      Defendant conducts business in Texas, directly or through intermediaries and

offers products or services, including those accused herein of infringement, to customers, and

potential customers located in Texas, including in the Eastern District of Texas, and introduces

infringing products and services into the stream of commerce knowing that they would be sold

and/or used in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

       6.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       7.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b). B&N

maintains an established place of business in the state of Texas and the Eastern District of Texas,

specifically including B&N stores at 2201 Preston Road, Suite E, Plano, Texas 75093 and 801

West 15th Street, Suite E, Plano, Texas 75075.

       9.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendant conducts substantial

business in this forum, including: (i) making, using, selling, importing, and/or offering for sale

one or more websites or web addresses including, but not limited to barnesandnoble.com, stored

and/or hosted on one or more servers owned or under the control of B&N (the “Accused

Instrumentalities”); or (ii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to citizens

and residents in Texas and in this District.




                                                                                          Page 2 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 3 of 9 PageID #: 3



                                         BACKGROUND

       The Inventions

       10.     Robert S. Alvin is the inventor of U.S. Patent Nos. 8,712,846 (“the ’846 patent”)

and 8,396,743 (“the ’743 patent”), together the “patents in suit.”

       11.     A true and correct copy of the ’846 patent is attached as Exhibit 1.

       12.     A true and correct copy of the ’743 patent is attached as Exhibit 2.

       13.     The patents in suit resulted from the pioneering efforts of Mr. Alvin (hereinafter

“the Inventor”) in the area of electronic transaction processing over a communications network.

These efforts resulted in the development of methods and apparatuses for internet transactions

based on user-specific information and sending targeted product offerings based on personal

information in the late 1990s. At the time of these pioneering efforts, most commercially

available electronic commerce (e-commerce) technology used the Internet and web pages as an

advertising medium to replace catalog or infomercial type advertising. Moreover, such e-

commerce businesses operated by maintaining their own inventory in warehouses, leading to

higher costs. (See ’846 patent at 2:63-3:2; 3:8-14.)

       14.     For example, the Inventor developed methods and systems to offer targeted

products over a communications network. This is achieved by receiving product data for a

plurality of products from a plurality of distributors for the products, receiving customer data

from a plurality of customers, comprising personal information about the customers, and using

the data to generate at least one user-specific product offering from the plurality of products.

The user-specific product offerings are then conveyed to customers using automated messages.

(See ’846 patent at 3:44-52.)

       Advantage Over the Prior Art




                                                                                         Page 3 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 4 of 9 PageID #: 4



       15.     The patented inventions disclosed in the patents in suit provide many advantages

over the prior art and improved the operations of business transactions conducted over the

Internet. (See ’846 patent at 1:18-20.)

       16.     One advantage of the patented inventions is that they enable dynamically

generating a catalog of products and building a product database comprising products from

multiple distributors. The product information is transmitted automatically and continually

updated throughout the day, or even in real time, as product information becomes available from

the distributors. (See ’846 patent at 5:22-50.)

       17.     Another advantage of the patented inventions is that the product information is

used to generate multiple catalogs from a single system and dynamically display user-specific

interfaces. For instance, a student may be shown a catalog of products appropriate for students

with academic pricing, while a business person may be shown a catalog of products appropriate

for business and with available corporate discounts. (See ’846 patent at 5:61-6:16.) Further,

pricing for each product may be generated dynamically by an intelligent rule-based algorithm,

(such as an artificial intelligence program), factoring in the distributor’s price, any specials, and

cost or profit margins. (Id. at 6:17-29.)

       18.     A further advantage of the patented inventions is that they enable the use of stored

customer information to be used for generating customized portfolios based on purchase patterns

of individuals to provide targeted advertising, purchase incentives, specialized promotions, or

competitive pricing. (See ’846 patent at 5:7-20.)

       19.     The use of a centralized database to store product data from the plurality of

distributors—each of which offers similar products for sale—provides the ability to select from a

distributor based on various criteria, such as availability, price, shipping speed, or profit margins.




                                                                                           Page 4 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 5 of 9 PageID #: 5



(’846 patent at 9:23-58.) Prior systems using separate databases did not have the capability of

selecting a distributor as each product was only available from one distributor. Further,

centralization of the product database provides increased database security and consistency of

data, as no individual distributor can modify the database contents (other than updating its own

inventory and pricing).

       20.     Even though prior systems accepted a shopper’s personal information and may

have stored it in a database, they did not use any stored personal information to dynamically

generate catalogs with user-specific product offerings of products from the plurality of

distributors. Instead, prior systems offered static catalogs to each prospective shopper that

simply listed the products available for sale from each individual distributor, without aggregating

or processing the catalog information in any manner. The use of a single centralized database, as

taught by the ’846 and ’743 patents, improved the computerized backbone to allow a merchant to

use product data and customer information together to provide a shopper with a more

personalized shopping experience.

       21.     The system described by the ’846 and ’743 patents thus enables a wider range of

product offerings shown to a customer than a system offering products solely from a single

merchant. For instance, the product offerings may take into account variations in price and

availability, shipping speed, each distributor’s desired profit margin, or an existing relationship

between the customer and the distributor. (’846 patent at 9:47-58.) By selecting from a plurality

of distributors, the ’846 and ’743 patents provide increased access to the marketplace for a wider

range of distributors who may otherwise be excluded in favor of more established entities.

       22.     Because of these significant advantages that can be achieved through the use of

the patented invention, CTP believes that the patents in suit present significant commercial value




                                                                                         Page 5 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 6 of 9 PageID #: 6



for companies like B&N. Indeed, business transactions over the Internet are more commonplace

than ever, and with the number of merchants selling products online, it is crucial that businesses

distinguish themselves by the extent of automation and user-specific customization they provide

during the online shopping experience. These advantages are taught by the inventions of the

patents in suit.

        Technological Innovation

        23.        The patented inventions disclosed in the patents in suit resolve technical problems

related to Internet transactions based on user-specific information, particularly problems related

to the utilization of product data from a plurality of distributors and personal information of

customers in generating electronic catalogs of user-specific product offerings. As the patents in

suit explain, one of the limitations of the prior art as regards electronic transaction processing

technology was that most e-commerce retail businesses still operated by maintaining an

inventory in warehouses, as they used the Internet mainly as an advertising medium and to

replace catalog or infomercial type advertising. (See, e.g., ’846 patent at 2:63-3:14.)

        24.        The claims of the patents in suit do not merely recite the performance of some

well-known business practice from the pre-Internet world along with the requirement to perform

it on the Internet. Instead, the claims of the patents in suit recite inventive concepts that are

deeply rooted in computerized transaction processing, advertising, and product offering

technology, and overcome problems specifically arising out of how to create targeted advertising

by dynamically generating electronic catalogs from a plurality of products based on a user’s

personal information.

        25.        In addition, the claims of the patents in suit recite inventive concepts that improve

the functioning of electronic catalogs and payment authorization systems used for electronic




                                                                                            Page 6 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 7 of 9 PageID #: 7



transaction processing, particularly as they recite the use of a user’s personal information to

dynamically generate user-specific product offerings, authorize distributors to ship products

directly to the user following successful payment processing, and send automated messages to

customers containing order information.

       26.     Moreover, the claims of the patents in suit recite inventive concepts that are not

merely routine or conventional use of advertising, product offering, and transaction processing.

Instead, the patented inventions disclosed in the patents in suit provide a new and novel solution

to specific problems related to automating the process of targeted advertising, targeted product

offering, and retail sales transaction processing by dynamically utilizing customer data and

product data. The claims of the patents in suit thus specify how customer data and product data

are manipulated to yield a desired result.

       27.     And finally, the patented invention disclosed in the patents in suit does not

preempt all the ways that user-specific information may be used to improve internet transactions,

nor do the patents in suit preempt any other well-known or prior art technology.

       28.     Accordingly, the claims in the patents in suit recite a combination of elements

sufficient to ensure that the claim in substance and in practice amounts to significantly more than

a patent-ineligible abstract idea.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,712,846

       29.     The allegations set forth in the foregoing paragraphs 1 through 28 are

incorporated into this First Claim for Relief.

       30.     On April 29, 2014, the ’846 patent, entitled “Sending Targeted Product Offerings

Based on Personal Information” was duly and legally issued by the United States Patent and

Trademark Office.




                                                                                         Page 7 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 8 of 9 PageID #: 8



       31.     CTP is the assignee and owner of the right, title and interest in and to the ’846

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       32.     Upon information and belief, B&N has directly infringed at least claims 1, 3, and

4 of the ’846 patent by making, using, providing, and/or causing to be used the Accused

Instrumentalities, as set forth in detail in the attached preliminary and exemplary claim charts

provided in Exhibit 3.

       33.     CTP has been harmed by B&N’s infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,396,743

       34.     The allegations set forth in the foregoing paragraphs 1 through 33 are

incorporated into this Second Claim for Relief.

       35.     On March 12, 2013, the ’743 patent, entitled “Sending Targeted Product

Offerings Based on Personal Information” was duly and legally issued by the United States

Patent and Trademark Office.

       36.     CTP is the assignee and owner of the right, title and interest in and to the ’743

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       37.     Upon information and belief, B&N has directly infringed at least claims 1 and 4

of the ’743 patent by making, using, providing, and/or causing to be used the Accused

Instrumentalities, as set forth in detail in the attached preliminary and exemplary claim charts

provided in Exhibit 4.

       38.     CTP has been harmed by B&N’s infringing activities.




                                                                                           Page 8 of 9
      Case 4:20-cv-00605 Document 1 Filed 08/07/20 Page 9 of 9 PageID #: 9



                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CTP demands a trial by jury

on all issues triable as such.

                                     PRAYER FOR RELIEF

        WHEREFORE, CTP demands judgment for itself and against B&N as follows:

        A.      An adjudication that B&N has infringed the ’846 and ’743 patents;

        B.      An award of damages to be paid by B&N adequate to compensate CTP for

B&N’s past infringement of the patents in suit, including interest, costs, expenses and an

accounting of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CTP’s reasonable attorneys’ fees; and

        D.      An award to CTP of such further relief at law or in equity as the Court deems just

and proper.




Dated: August 7, 2020                          DEVLIN LAW FIRM LLC

                                               /s/ Timothy Devlin
                                               Timothy Devlin (No. 4241)
                                               1526 Gilpin Avenue
                                               Wilmington, DE 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251
                                               tdevlin@devlinlawfirm.com

                                               Attorneys for Plaintiff
                                               Consolidated Transaction Processing LLC




                                                                                           Page 9 of 9
